internal_revenue_service number release date index number ----------------------------------------- ------------------------------ ---------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc intl b06 plr-127270-18 date march legend ----------------------------------------- -------------- taxpayer opco accounting firm ------------------------------- date date year ------------------------ ----------------- ------- dear ------------------ this responds to a letter dated date submitted on behalf of taxpayer requesting that the internal_revenue_service irs grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc disc election for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation wholly owned by opco opco is a domestic c_corporation taxpayer operates under a commission arrangement with opco accounting firm was engaged to perform consulting and compliance work for opco and as part of that engagement advised opco of benefits an interest charge domestic_international_sales_corporation ic-disc may provide plr-127270-18 taxpayer was incorporated on date early in year and was intended to be treated as an ic-disc from inception on or about date taxpayer entered into a commission sales agreement with opco that is framed by reference to the domestic_international_sales_corporation disc provisions of the internal_revenue_code and taxpayer’s board_of directors adopted an initial resolution for taxpayer to timely elect disc status taxpayer proceeded to operate as a disc following its incorporation accounting firm prepared a form 4876-a for taxpayer and provided the form to taxpayer with instructions to execute and file it no later than date accounting firm subsequently reminded taxpayer to file the election later in year accounting firm followed up with taxpayer for a copy of the executed form 4876-a and it was discovered that taxpayer failed to file form 4876-a taxpayer apparently misunderstood who was responsible for filing form 4876-a taxpayer and opco do not have employees with specific tax expertise both primarily rely on their outside advisors for all tax matters neither often handles matters similar to disc elections accounting firm then advised taxpayer that taxpayer could apply for an extension of time to make the election under sec_301_9100-1 and sec_301_9100-3 taxpayer immediately chose to pursue this extension and had accounting firm prepare the request letter law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year as used in this letter the terms ic-disc and disc have the same meaning plr-127270-18 sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-127270-18 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely angela e holland senior counsel branch office of associate chief_counsel international
